Citation Nr: 1515506	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-48 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an effective date for service connection for paranoid schizophrenia earlier than April 9, 1991. 

2. Entitlement to an effective date of a total rating for paranoid schizophrenia earlier than January 16, 1997. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1983 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, the RO denied the claims on appeal.

Although the November 2009 statement of the case did not expressly include the issue of entitlement to an effective date of a total rating for paranoid schizophrenia earlier than January 16, 1997 on the title page, the body of the decision shows that this issues was considered and thus is properly on appeal.


FINDINGS OF FACT

1. Service connection for paranoid schizophrenia was granted in an August 1996 RO rating decision, effective April 9, 1991 and a 50 percent rating was assigned. 

2. The Veteran did not file a notice of disagreement with the effective date or rating assigned within one year and the August 1996 decision became final. 

3. In March 2008, the Veteran submitted a claim for an earlier effective date for the award of service connection for paranoid schizophrenia and for the award of a total rating. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April 9, 1991 and an initial rating higher than 50 percent for the award of service connection of paranoid schizophrenia have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014), Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the resolution of the Veteran's appeal for an earlier effective date for the award of service connection for paranoid schizophrenia and initial rating in excess of 50 percent disabling is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted. Mason v. Principi, 16 Vet. App. 129, 132 (2002). However, the Veteran was sent a notice letter in August 2008 informing her of the evidence necessary to substantiate an earlier effective date claim. 

Earlier Effective Dates

In October 1987 she filed a claim of service connection for mental illness. In January 1988, the RO denied a claim of service connection for paranoid schizophrenia. In February 1988, the RO continued the prior denial after receipt of some private records. In March 1988, the Veteran resubmitted her October 1987 claim and asked for a status request. An April 1988 deferred rating noted that the Veteran was sent a copy of the past denial. 

In April 1991, the Veteran filed to reopen her claim of service connection for paranoid schizophrenia. In July 1991, the RO continued the prior denial. In October 1991, she filed a notice of disagreement and, in January 1992, her appeal. Several Board remands followed, culminating in the November 1995 Board decision which granted the claim of service connection for paranoid schizophrenia. The RO effectuated the grant in an August 1996 rating, providing an effective date of April 9, 1991, the date of the reopened claim, and assigned a 50 percent rating. 

No notice of disagreement was submitted regarding the August 1996 decision within one year of issuance. In June 1997 the Veteran did file a claim for an increased rating, stating her condition had worsened. This claim was adjudicated in February 1999, when a total rating was granted effective January 16, 1997. There was no notice of disagreement with this decision. 

The Veteran filed the claim on appeal in March 26, 2008 (see also July 2008 letter and June 2009 notice of disagreement clarifying the issue). 

Under the applicable criteria, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014). If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2) (2014). 

However, under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision. Rudd v. Nicholson, 20 Vet. App. 296 (2006). In Rudd, the Veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier. The Court held that a final decision of the Secretary was subject to revision only on the grounds of clear and unmistakable error (CUE), or upon the presentation of new and material evidence to reopen. However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards. The Court concluded that there was no proper claim, and dismissed the case. Id. 

Applying the holding in Rudd to the facts of this case, the Board finds that the Veteran did not disagree with the August 1996 rating decision (which was effectuating the Board's grant of benefits), and this determination became final. The Veteran filed a freestanding claim for an earlier effective date as to the grant of service connection and as to the assignment of a total rating in March 2008. The Board has reviewed the file and finds no current pending CUE claim as to the effective date of the grant of benefits or as to the initial assigned rating of the benefit. As the Board is bound by the law and its decision is dictated by the relevant statutes and regulations, there is no legal basis on which the Board could grant the claim for entitlement to an earlier effective date for the award of service connection for paranoid schizophrenia or to its initial rating. The claims are dismissed. 


ORDER

Entitlement to an effective date for service connection for paranoid schizophrenia earlier than April 9, 1991, is dismissed.

Entitlement to an effective date of a total rating for paranoid schizophrenia earlier than January 16, 1997, is dismissed. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


